Citation Nr: 1827054	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-40 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for kidney cancer as a result of exposure to herbicides and asbestos.

2.  Entitlement to service connection for a scar secondary to kidney cancer.  


REPRESENTATION

Appellant represented by:	Jon Brown


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
January 2014 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for kidney cancer and a related scar, either as a result of exposure to herbicides to asbestos during service. 

The Veteran submitted a June 2014 private medical opinion from Dr. S.S.K., a licensed physician, board-certified in the field of Otolaryngology-Head and Neck Surgery.  Dr. S.S.K. said he reviewed the Veteran's medical records and noted that the Veteran served in Vietnam where he was exposed to Agent Orange and asbestos.  The examiner stated that medical literature supports a finding that either Agent Orange or asbestos could cause kidney cancer.  Dr. S.S.K. concluded that "considering every possible sound medical etiology" that the Veteran's kidney cancer is etiologically related to his in-service asbestos or Agent Orange exposure. 

The Board finds the June 2014 private opinion insufficient to adjudicate the Veteran's claim at this time.  The examiner noted medical literature supported a finding that asbestos or Agent Orange exposure can cause kidney cancer but did not indicate why he believed this specific Veteran's kidney cancer was related to his in-service exposure.  Moreover, the private examiner indicated he considered every possible etiology but failed to indicate what those etiologies were and why he favored some over others.  In addition the examiner seemingly based his conclusion on the fact that the Veteran was exposed to asbestos during his active service but did not indicate how he came to the conclusion that the Veteran was exposed.  

To date, no steps have been taken to determine whether the Veteran was exposed to asbestos during service.  VA's Adjudication Procedure Manual contains provisions regarding claims for service connected based on exposure to asbestos. See M21-1.IV.ii.2.C.2.a-i and M21-1.IV.ii.1.I.3.a-f.  These provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service as well as determine whether there is a relationship between any such asbestos exposure and the claimed disease.  See McGinty v. Brown, 4 Vet. App. 428, 432(1993).

VA's Adjudication Procedure Manual also provides that claims based on exposure to asbestos require a diagnosed disability that has been associated with in-service exposure.  The June 2014 medical opinion relates the kidney disability to, in part, asbestos exposure but the rationale for the opinion is inadequate and assumes in-service asbestos exposure, which has not been verified.  A medical opinion is needed to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Since the Veteran's most recent supplemental statement of the case in March 2014 evidence been added to the Veteran's claims file to include the June 2014 private opinion.  As noted above, remand is required for a VA examination and opinion, which will provide an opportunity for the AOJ to review the evidence added. 

It appears the Veteran continues to receive treatment at a VA medical center.  As such, any and all outstanding VA treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the Veteran's claims file any and all outstanding VA treatment records. 

2.  Comply with the provisions of VA's Adjudication Procedure Manual, and attempt to verify the Veteran's claimed herbicide and asbestos exposure. 

3.  After the completion of the above schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed kidney cancer disability and associated scar.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.

The AOJ must specifically tell the examiner whether or not exposure to asbestos during service has been conceded.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that any kidney cancer present during the period on appeal, April 2012 to the present, is etiologically related to the Veteran's active service to include any asbestos or herbicide exposure? 

The examiner should consider and discuss as necessary the following: (i) the AOJ's finding as to whether the Veteran was exposed to asbestos; (ii) medical literature submitted by the Veteran, and: (iii) the June 2014 private medical opinion.  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran has a scar which is etiologically related to any diagnosed kidney cancer?

4.  Then adjudicate the Veteran's service connection claims.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




